 


114 HR 939 IH: Pell Grant Funding Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 939 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Kind introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Secretary of Education to use the excess revenue generated from the William D. Ford Federal Direct Loan Program to carry out the Federal Pell Grant Program. 
 
 
1.Short titleThis Act may be cited as the Pell Grant Funding Act.  2.Applying excess revenue to Federal Pell GrantsThe Secretary of Education shall— 
(1)as soon as practicable after the end of a fiscal year, determine whether during such fiscal year the William D. Ford Federal Direct Loan Program under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) generated any revenue in excess of the amount that was necessary to cover the costs of carrying out such Program for such fiscal year; and  (2)if such excess revenue was generated, use such excess revenue to carry out the Federal Pell Grant Program under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a) for the succeeding fiscal year. 
 
